Citation Nr: 9901844	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


REMAND

The veteran served on active duty from June 1968 to March 
1970.

In his February 1997 substantive appeal, the veteran reported 
that he wished to appear personally at a hearing at a local 
Department of Veterans Affairs (VA) office before a Member of 
the Board of Veterans Appeals (Board).

In a July 1998 letter, the regional office (RO) acknowledged 
the veterans request for a hearing before a Traveling Member 
of the Board and informed him that his name would remain on 
the list of those desiring hearings before a Member of the 
Board unless the RO heard otherwise from him.

In a December 1998 letter, the RO informed the veteran that 
he could choose to accept a videoconference hearing in lieu 
of an in-person hearing.  The RO requested that the 
veteran complete and return an attached form accepting the 
video hearing scheduled for January 14, 1999.  Otherwise, it 
was noted, the video hearing would be canceled and the 
veteran would remain on the hearing schedule for a future 
Board Member visit.

A completed form indicating the veterans desire to attend a 
videoconference hearing in lieu of an in-person hearing 
is not in the claims folder.

The veteran failed to report for the scheduled 
videoconference hearing before a Member of the Board on 
January 14, 1999.  There is no indication that he attempted 
to reschedule the hearing.

Despite the veterans failure to report for the 
videoconference hearing, there is no indication that he 
withdrew his original request for a hearing before a 
Traveling Member of the Board.  Accordingly, in order to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
veteran at the Los Angeles, California, 
RO before a Traveling Member of the 
Board. A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
